          WARNING: AT LEAST ONE DOCUMENT COULD NOT BE INCLUDED!
                       You were not billed for these documents.
                                 Please see below.

Document Number Document Description Pages                 Document Error
   Document 1   Attachment             1 DOCUMENT COULD NOT BE RETRIEVED!
   attachment                              However, it may still be viewable individually.
        Case 5:20-cv-00133 Document 1 Filed on 08/19/20 in TXSD Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  LAREDO DIVISION

 UNITED STATES OF AMERICA,                §
                                          §
                     Plaintiff,           §
                                          §
 v.                                       §        CASE NO.: 5:20-CV-133
                                          §
 94.59 ACRES OF LAND, MORE OR             §
 LESS, SITUATE IN ZAPATA COUNTY,          §
 STATE OF TEXAS; JUAN VARGAS, ET AL., §
                                          §
                    Defendants.           §
______________________________________________________________________________

                      COMPLAINT IN CONDEMNATION
______________________________________________________________________________

        1.      This is a civil action brought by the United States of America at the request of the

Secretary of the Department of Homeland Security, through the Acquisition Program Manager,

Wall Program Management Office, U.S. Border Patrol Program Management Office Directorate,

U.S. Border Patrol, U.S. Customs and Border Protection, Department of Homeland Security, for

the taking of property under the power of eminent domain through a Declaration of Taking, and

for the determination and award of just compensation to the owners and parties in interest.

        2.      The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.§

1358.

        3.      The interest in property taken herein is under and in accordance with the authority

set forth in Schedule “A.”

        4.      The public purpose for which said interest in property is taken is set forth in

Schedule “B.”

        5.      The legal description and map or plat of land in which certain interests are being


                                              Page 1 of 2
                                          ROE Complaint
      Case 5:20-cv-00133 Document 1 Filed on 08/19/20 in TXSD Page 2 of 2



acquired by the filing of this Complaint, pursuant to the Declaration of Taking, are set forth in

Schedules “C” and “D.”

       6.      The interest being acquired in the property described in Schedules “C” and “D” is

set forth in Schedule “E.”

       7.      The amount of just compensation estimated for the property interest being acquired

is set forth in Schedule “F.”

       8.      The names and addresses of known parties having or claiming an interest in said

acquired property are set forth in Schedule “G.”

       9.      Local and state taxing authorities may have or claim an interest in the property by

reason of taxes and assessments due and eligible.

       WHEREFORE, Plaintiff requests judgment that the interest described in Schedule “E” of

the property described in Schedules “C” and “D” be condemned, and that just compensation for

the taking of said interest be ascertained and awarded, and for such other relief as may be lawful

and proper.

                                                      Respectfully submitted,

                                                      RYAN K. PATRICK
                                                      United States Attorney
                                                      Southern District of Texas

                                              By:     s/ John A Smith, III________________
                                                      JOHN A. SMITH, III
                                                      Assistant United States Attorney
                                                      Attorney-in-Charge
                                                      Southern District of Texas No. 8638
                                                      Texas Bar No. 18627450
                                                      One Shoreline Plaza
                                                      800 North Shoreline Blvd., Suite 500
                                                      Corpus Christi, Texas 78401
                                                      Telephone: (361) 888-3111
                                                      Facsimile: (361) 888-3234
                                                      E-mail: john.a.smith@usdoj.gov

                                             Page 2 of 2
                                         ROE Complaint
Case 5:20-cv-00133 Document 1-1 Filed on 08/19/20 in TXSD Page 1 of 15




              SCHEDULE A
 Case 5:20-cv-00133 Document 1-1 Filed on 08/19/20 in TXSD Page 2 of 15




                                     SCHEDULE A

                            AUTHORITY FOR THE TAKING


          The property is taken under and in accordance with 40 U.S.C. §§ 3113 and 3114,

which authorize the condemnation of land and the filing of a Declaration of Taking; the

Act of Congress approved September 30, 1996, as Public Law 104-208, Division C,

Section 102, 110 Stat. 3009-546, 3009-554-55, as amended and codified at 8 U.S.C. §

1103(b) & note, and the Act of Congress approved March 23, 2018, as Public Law 115-

141, div. F, tit. II, 132 Stat. 348, which appropriated the funds that shall be used for the

taking.
Case 5:20-cv-00133 Document 1-1 Filed on 08/19/20 in TXSD Page 3 of 15




              SCHEDULE B
 Case 5:20-cv-00133 Document 1-1 Filed on 08/19/20 in TXSD Page 4 of 15




                                      SCHEDULE B

                                    PUBLIC PURPOSE



       The public purpose for which said property is taken is to conduct surveying, testing,

and other investigatory work needed to plan the proposed construction of roads, fencing,

vehicle barriers, security lighting, cameras, sensors, and related structures designed to help

secure the United States/Mexico border within the State of Texas.
Case 5:20-cv-00133 Document 1-1 Filed on 08/19/20 in TXSD Page 5 of 15




              SCHEDULE C
 Case 5:20-cv-00133 Document 1-1 Filed on 08/19/20 in TXSD Page 6 of 15




                                    SCHEDULE C

                                LEGAL DESCRIPTION

                                  Zapata County, Texas

Tract: LRT-LRS-1103
Owner: Juan Vargas, et al.
Acres: 94.59

A tract of land containing 94.59 acres, more or less, situated in the Jose Vasquez Borrego
Grant, Abstract 209, Zapata County, Texas, comprised of Share 6-A, containing 47.52
acres, more or less (referred as Tract I-D, 47.195 acres called) and Share 6-B, containing
47.07 acres, more or less (referred as Tract I-B, 47.195 acres called), conveyed to
Margaret Cynthia Monsibais, et al, as recorded in Volume 905, Pages 856-861, Official
Public Records of Zapata County, Texas, on March 13, 2012, and being more particularly
described as follows:

Beginning at a found ¾-inch iron pipe, on the northwest boundary line of Tract 3, 139.19
acres conveyed to Alma Laura Garza, as recorded in Volume 979, Pages 822-854,
Official Public Records of Zapata County, Texas, on May 23, 2016, being the east corner
of said Share 6-A, also being the easternmost south corner of Part 1, a tract called to
contain 79.184 acres, conveyed to George F. Barlow, et al, as recorded in Volume 672,
Pages 822-843, Official Public Records of Zapata County, Texas, on July 31, 2002, for
the East corner hereof and Point of Beginning;

THENCE, generally along an existing barbed wire fence line with the northwest
boundary line of said 139.19 acre tract, as follows:

       S 54°19’03” W, a distance of 874.95 FEET, to a found railroad tie, being the
       easternmost south corner of said Share 6-A, also being the east corner of said
       Share 6-B, for a deflection right;

       S 54°32’20” W, a distance of 598.12 FEET, to a found ½-inch iron rod with cap,
       being the northwest corner of said 139.19 acre tract, also being the northeast
       corner of Tract 4, a 139.12 acre tract conveyed to Cynthia M. Silva, as recorded in
       Volume 979, Pages 855-888, Official Public Records of Zapata County, Texas, on
       May 23, 2016, for a deflection left;

THENCE, generally along an existing barbed wire fence line with the northwest
boundary line of said 139.12 acre tract, as follows:

       S 54°21’38” W, a distance of 728.69 FEET, to a found railroad tie, for a
       deflection left;
 Case 5:20-cv-00133 Document 1-1 Filed on 08/19/20 in TXSD Page 7 of 15




                                     SCHEDULE C, con’t


       S 53°44’19” W, a distance of 48.52 FEET, to a set ½-inch iron rod with Howland
       cap, being the south corner of said Share 6-B, also being the east corner of Share
       7, called to contain 29.7 acres, conveyed to Proccso Martinez, et al, as recorded in
       Volume 39, Pages 1-9, Deed Records of Zapata County, Texas, for the south
       corner hereof;

THENCE, along the common boundary line of said Share 6-B and said Share 7, as
follows:

       N 35°42’00” W, a distance of 948.00 FEET, to a set ½-inch iron rod with
       Howland cap, being an interior corner of said Share 6-B, also being the north
       corner of said Share 7, for an interior corner hereof;

       S 54°18’00” W, a distance of 1,095.88 FEET, to a set ½-iron rod with Howland
       cap on the 307 elevation traverse line, for the westernmost South corner hereof;

THENCE, along said 307 elevation traverse line, as follows:

       N 08°45’00” W, a distance of 250.74 FEET, to a set ½-inch iron rod with
       Howland cap, for a deflection right;

       N 02°46’00” W, passing a set ½-inch iron rod with Howland cap at a distance of
       106.83 feet, being the westernmost corner of said Share 6-B, also being the
       westernmost south corner of said Share 6-A, and continuing for a total distance of
       478.95 FEET, to a set ½-inch iron rod with Howland cap, being the south corner
       of a tract known as the “18 acre tract”, conveyed to Macedonio Gutierrez, et al, as
       per Cause No. 7225, recorded in Volume 46, Pages 616-620, Deed Records of
       Zapata County, Texas on May 31, 1941, also being the northwest corner of said
       Share 6-A, for the Northwest corner hereof;

THENCE, N 54°17’00” E, generally along an existing barbed wire fence line with the
northwest boundary line of said Share 6-A, passing a found 1½-inch galvanized pipe at a
distance of 546.79 feet, being an exterior corner of said “18 acre tract”, also being the
west corner of said Part 1, continuing for a total distance of 2,972.27 FEET, to a found
1½-inch galvanized pipe, being an interior corner of said Part 1, also being the north
corner of said Share 6-A, for the North corner hereof;

THENCE, S 35°41’41” E, generally along an existing barbed wire fence line with the
northeast boundary line of said Share 6-A, a distance of 1,577.46 FEET, to the Point of
Beginning, containing 94.59 acres of land, more or less.
Case 5:20-cv-00133 Document 1-1 Filed on 08/19/20 in TXSD Page 8 of 15




              SCHEDULE D
 Case 5:20-cv-00133 Document 1-1 Filed on 08/19/20 in TXSD Page 9 of 15



                                      SCHEDULE D

                                       MAP or PLAT




                              LAND TO BE CONDEMNED

Tract: LRT-LRS-1103
Owner: Juan Vargas, et al.
Acreage: 94.59

* The case caption identifies acreage for the entire parent tract; access to the entire parent
tract may be necessary to complete a survey of the proposed tract in yellow hash marks
on the map above.
Case 5:20-cv-00133 Document 1-1 Filed on 08/19/20 in TXSD Page 10 of 15




               SCHEDULE E
Case 5:20-cv-00133 Document 1-1 Filed on 08/19/20 in TXSD Page 11 of 15



                                       SCHEDULE E

                                      ESTATE TAKEN

                                    Zapata County, Texas

Tract: LRT-LRS-1103
Owner: Juan Vargas, et al.
Acres: 94.59

        The estate taken is a temporary, assignable easement beginning on the date
possession is granted to the United States and ending 12 months later, consisting of the
right of the United States, its agents, contractors, and assigns to enter in, on, over and across
the land described in Schedule C to survey, make borings, and conduct other investigatory
work for the purposes described in Schedule B and to access adjacent lands; including the
right to trim or remove any vegetative or structural obstacles that interfere with said work;
reserving to the landowners, their successors and assigns all right, title, and privileges as
may be used and enjoyed without interfering with or abridging the rights hereby acquired;
subject to minerals and rights appurtenant thereto, and to existing easements for public
roads and highways, public utilities, railroads and pipelines.
Case 5:20-cv-00133 Document 1-1 Filed on 08/19/20 in TXSD Page 12 of 15




               SCHEDULE F
Case 5:20-cv-00133 Document 1-1 Filed on 08/19/20 in TXSD Page 13 of 15




                                     SCHEDULE F

                       ESTIMATE OF JUST COMPENSATION



   The sum estimated as just compensation for the land being taken is ONE HUNDRED

DOLLARS AND NO/100 ($100.00), to be deposited herewith in the Registry of the Court

for the use and benefit of the persons entitled thereto; and, an additional sum determined

at the conclusion of the temporary estate described in Schedule E to constitute actual

damages, if any.
Case 5:20-cv-00133 Document 1-1 Filed on 08/19/20 in TXSD Page 14 of 15




               SCHEDULE G
Case 5:20-cv-00133 Document 1-1 Filed on 08/19/20 in TXSD Page 15 of 15




                                     SCHEDULE G

                                INTERESTED PARTIES

The following table identifies all persons who have or claim an interest in the property
condemned and whose names are now known, indicating the nature of each person’s
property interest(s) as indicated by references in the public records and any other
information available to the United States. See Fed. R. Civ. P. 71.1(c).

 Interested Party                             Reference
 Juan Vargas                                  Warranty Deed with Vendor’s Lien,
                                              Document #00179108; Volume 1015,
 Laredo, Texas                                Page 883; Recorded August 8, 2018,
                                              Official Records of Zapata County

 Miroslava B. Vargas                          Warranty Deed with Vendor’s Lien,
                                              Document #00179108; Volume 1015,
 Laredo, Texas                                Page 883; Recorded August 8, 2018,
                                              Official Records of Zapata County
